Rossiter, P. J.,
This is a rule to strike off a judgment entered on a lease. There is no dispute as to the facts. It appears that the lease was originally made between the defendant in the judgment and one William Bloeser; that William Bloeser died November 1, 1928, having devised the leased premises to the plaintiffs in the judgment. In our opinion, a power of attorney to confess judgment is not a covenant running with the land (Reber v. Evans, 8 D. & C. 551; Schultz v. Burlock, 6 Pa. Superior Ct. 573), and hence there was no power or authority in the lease which would authorize the plaintiffs to enter judgment. In addition to the foregoing, the authority to enter a judgment seems to be peculiarly personal. It reads as follows: “And said party of the second part does hereby authorize and’ empower first party or his agents or any attorney of any court of record in Pennsylvania, or elsewhere, to appear for him and confess and enter judgment for the total sum of said rent, with or without declaration, with costs of suit, release of errors, without stay of execution and with five per cent, added for collection fees and does hereby waive and release all relief from any and all appraisement, stay or exemption laws of any state now in force or hereafter to be passed.” The plaintiffs in this case are neither parties of the first part to that lease, nor agents of the party of the first part, and the authorization of an attorney to enter a judgment was for the benefit of the lessor and not for those claiming under him. The authority for any attorney to enter judgment means any attorney for the plaintiff and not for his heirs or other persons not parties to the lease. While the plaintiff undoubtedly has a legal remedy for the collection of this rent, that legal remedy does not consist in the entering of an ex parte judgment under the warrant.
The judgment is, therefore, now, November 13, 1930, stricken off.
From Otto Herbst, Brie, Pa.